Order entered January 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00953-CR

                         LUIS RUBEN ISLAS MARTINEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00162-L

                                             ORDER
        The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 3, 4, 5, 6, 8, 9, and 10,

DVDs.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, court reporter, Auxiliary Court No. 8, and to counsel for all parties.



                                                        /s/   DAVID EVANS
                                                              JUSTICE